Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18        PageID.254    Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                              Criminal No. 18-20579
v.
                                              Hon. Victoria A. Roberts

D-1   BRADLEY A. STETKIW,

                   Defendant.


 GOVERNMENT=S CONSOLIDASTED OPPOSITION TO DEFENDANT=S
  MOTIONS TO SUPRESS FOR LACK OF PROBABLE CAUSE (Doc. 21)
                  AND TO DISMISS (Doc. 22

      Defendant BRADLEY A. STETKIW (“STETKIW”) has filed two motions

based on the same premise: that the federal statute criminalizing unlicensed money

transmitting businesses (18 U.S.C. § 1960, hereinafter “Section 1960”) does not

apply to transactions involving the cryptocurrency bitcoin. The United States

opposes STETKIW’s motions, and files this consolidated response.

                                         FACTS

                         Introduction to Cryptocurrency

      A cryptocurrency, such as bitcoin, is “at the most basic level . . . a medium of

exchange that functions like money (in that it can be exchanged for goods and

services) but, unlike traditional currency, is untethered to, and independent from,
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18         PageID.255    Page 2 of 10



national borders, central banks, sovereigns, or fiats.” Latham & Watkins LLP,

Cryptocurrency:APrimer,         at     2,       www.lw.com/thoughtLeadership/LW-

cryptocurrency-a-primer (last visited Dec. 3, 2018) (Attached as Exhibit 1). “In other

words, it exists completely in the virtual world, traded on multiple global platforms.”

Id. Bitcoin is the most popular cryptocurrency. See, e.g., Id.

      Despite being “virtual,” bitcoins can be used to purchase tangible goods. As

of 2015, there were “anywhere from 80,000 to 220,000 [bitcoin] transactions

occurring per day, representing over $50 million in estimate daily volume.” Id. The

mainstream retailer Overstock.com accepts bitcoins. See 99bitcoins.com/who-

accepts-bitcoins-payment-companies-stores-take-bitcoins;

help.overstock.com/help/s/article/Bitcoin. Since, 2014, the e-commerce giant

PayPal has permitted merchants on its platform to accept bitcoins. See

money.cnn.com/2014/09/26/technology/paypal-bitcoin/index.html. Bitcoins can

even be used to order pizza. See, e.g., www.pizzaforcoins.com.

      But bitcoins also have a darker side. Like any medium of exchange, they can

be used to purchase illegal goods and services. And, in recent years, bitcoin’s

popularity and value have exploded because of online markets hawking drugs and

other illegal goods. See, e.g., United States v. Ulbricht, 31 F.Supp.3d 540 (S.D.N.Y.

2014); Largest Online “Dark Market” Shutdown, DOJ Press Release of June 20,

2017, available at 2017 WL 3085659 (D.O.J.).


                                            2
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18                 PageID.256   Page 3 of 10



                                    Bradley A. Stetkiw

       The warrant affidavits and the indictment challenged by STETKIW concern

the same core facts. STETKIW, facilitated by advertisements on the website

“LocalBitcoins,” exchanged bitcoins for cash and vice versa. Exhibit 2 (Search

Warrant Application and Affidavit) at p. 3 ¶6, p. 5 ¶11. STETKIW claimed to be

“the longest, most reliable and honest trader in Oakland County.” Id. at p. 3 ¶6.

       STETKIW was charged with violating Section 1960 after engaging in

undercover transactions totaling $56,700. Id. at p. 6 ¶13. An undercover officer—

after making initial contact with STETKIW via the “LocalBitcoins” website—

provided STETKIW with U.S. currency. Id. STETKIW, in return for a fee, then

electronically transferred control of bitcoins to the undercover officer.                 Id.

STETKIW indicated that he was aware that his business was illegal, and provided

tips to the undercover officer on concealing cash to avoid seizure by the police. See,

e.g., Id. at p. 7 ¶ 13 a ii-iii, p. 9 ¶13 b ii, pp 9-10 ¶ 13 c ii.

       At no time did STETKIW attempt to verify the identity of the undercover

officer, and he was explicit that he did not wish to know what his customer was

going to do with the bitcoins. Id. at p. 8 ¶ 13 a vi. STETKIW was not a licensed

money transmitter. See Id. at ¶12.




                                               3
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18       PageID.257      Page 4 of 10



                                  ARGUMENT

       STETKIW does not claim that his business was, in fact, licensed. He does

not claim that he followed requirements such as verifying the identities of his

customers or filing currency transaction reports (CTRs). Instead, he argues that

Section 1960 is inapplicable to his business because (1) bitcoins are not “money”

and (2) he exchanged bitcoins for cash directly with customers instead of directing

funds to a third party.

      Both of STETKIW’s arguments fail. Exchanging bitcoins for cash is within

the conduct addressed by Section 1960, and the statute does not exempt person-to-

person transactions.


             Exchanging Cash for Bitcoin is “Money Transmitting”
                        Because Bitcoins are “Funds”
      The dispositive question is whether electronically transferring bitcoins in

exchange for cash is “money transmitting” as defined by Section 1960. It is.

      Section 1960 defines “money transmitting” to include “transferring funds on

behalf of the public by any and all means.” The operative term is “funds”—if

“funds” encompasses bitcoins, then STETKIW engaged in “money transmitting”

when he transferred bitcoins to the undercover agent in return for cash.

       In deciding what constitutes “funds,” courts focus not on intrinsic properties

but on how something is used—“funds” serve as a medium of exchange. They have


                                         4
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18          PageID.258     Page 5 of 10



“monetary value [and] are susceptible to ready financial use.” United States v. Day,

700 F.3d 713, 725-26 (4th Cir. 2012) (holding that gold qualified as funds “under

the transportation money laundering statue where it is moved as a liquid, monetary

asset.”). “[I]t is clear that bitcoins are funds within the plain meaning of that term.

Bitcoins can be accepted as a payment for goods and services or bought directly

from an exchange with a bank account . . . they therefore function as pecuniary

resources and are used as medium of exchange and a means of payment.” United

States v. Murgio, 209 F. Supp. 3d. 698, 707 (S.D.N.Y. 2016) (citations and internal

quotations omitted).

      Courts across the country have repeatedly used similar logic to come to the

identical conclusion. E.g., United States v. Mansy, No. 15-cr-198, 2017 WL

9672554 at *1 (D. Me., May 11, 2017) (“Defendants contend that their business fell

outside the purview of Section 1960 because bitcoins are not ‘money’ or ‘funds’

within the meaning of the statute. The Court disagrees . . .”); United States v. Faiella,

39 F Supp.3d 544, 545 (S.D.N.Y. 2014) (“Bitcoin clearly qualifies as ‘money’ or

‘funds’ . . . Bitcoin can be easily purchased in exchange for ordinary currency, acts

as a denominator of value, and is used to conduct financial transactions); United

States v. Ulbricht, 31 F.Supp.3d 540, 570 (S.D.N.Y. 2014) (“Put simply, ‘funds’ can

be used to pay for things in the colloquial sense. Bitcoins can be either used directly

to pay for certain things or can act as a medium of exchange and be converted into


                                           5
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18                           PageID.259        Page 6 of 10



a currency which can pay for things.”); Securities and Exchange Commission v.

Shavers, No 4:13-CV-416, 2013WL 4028182 at*2 (E.D. Texas August 6, 2013) (not

reported) (“It is clear that Bitcoin can be used as money.”).

           These rulings are the natural extension of earlier cases involving other virtual

currencies, in which courts consistently held that digital means of exchange are

covered by Section 1960. See, e.g., United States v. Budovsky, 2015 WL 5602853

at (S.D.N.Y. September 23, 2015) at *14 (holding that virtual currency known a

“Liberty Reserve” qualified as “funds” for purposes of Section 1960); United States

v. E-Gold, Ltd., 550 F. Supp. 2d 82 (D.D.C. 2008) (holding that exchange of the

digital currency known as “e-gold” was covered by Section 1960).

           The contrary interpretation of Section 1960 advocated by STETKIW would

frustrate the avowed purpose of the statute: to prevent criminals from anonymously

transferring tainted funds. See, e.g., Murgio, 209 F. Supp. 3d at 708 (“The legislative

history of § 1960 supports the conclusion that bitcoins fall within the statute’s

purview . . . From its inception [ ], § 1960 sought to prevent innovative ways of

transmitting money illicitly.”); Faiella, 39 F. Supp. 3d 544 at 546 (“Indeed, it is likely

that Congress designed the statute to keep pace with such evolving threats. . .”). An

interpretation of the statute facilitating the online, anonymous purchase of

contraband is contrary to its explicit justification, and should therefore be rejected.1


1
    This complete alignment between STETKIW’s business and the harm that Section 1960 was enacted to prevent

                                                        6
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18                               PageID.260         Page 7 of 10



         STETKIW’s sole legal authority in support of his position that bitcoin is

exempt from Section 1960 is an unpublished and un-adopted magistrate decision:

United States v. Petix, No. 15-CR-227A, 2016 WL 7017919 (W.D.N.Y. Dec 1,

2016). The weight STETKIW gives this decision is inappropriate. The district court

refused to adopt it, and its holding was explicitly rejected by the sole court to have

cited it. Mansy, 2017 WL 9672554 at *2 (“No only was this decision never adopted

by the district court, but this Court is not persuaded by its reasoning . . .).

         Petix has not been accepted because it is flawed. Like STETKIW’s brief in

support of his motion, the logic of that decision depends on equating bitcoins to

collectables such as “marbles, Beanie Babies™, or Pokémon™ trading cards.” Id.

at *5. But these comparisons are inapt. The purpose of bitcoin is to serve as a

medium of exchange. One cannot order a sofa from Overstock.com with a marble,

electronically transfer a Beanie Baby™ to complete a PayPal transaction, or

purchase a pizza with a Pokémon™ card. “Indeed, the only value for Bitcoin lies in

its ability to pay for things—it cannot be put on a shelf and looked at or collected in

a nice display case.” Ulbricht, 31 F. Supp. 3d at 570. Bitcoin’s raison d’état is to

transfer wealth. To rule that its transfer is not “money transmitting” would be

contrary to both Section 1960 and the history of bitcoin itself.



differentiates this case from Yates v. United States, 135 S.Ct. 1074, 1079 (2015) (Holding that, although a fish may
literally a “tangible object,” it did not count as such for purposes of the Sarbanes-Oxley Act because to do so would
be inconsistent with that statute’s focus on “corporate and accounting deception and cover-ups”).

                                                          7
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18        PageID.261    Page 8 of 10



    Person-to-Person Transfer of Funds Qualify as “Money Transmitting”

      STETKIW also argues that Section 1960 is inapplicable to his business

because he only transferred funds between himself and his clients. But there is no

basis in the statutory language—or the case law—for requiring that a third party be

involved in “money transmitting.”

      Section 1960 does require that funds be transferred “on behalf of the public.”

But this plain language merely recognizes that someone who occasionally exchanges

funds on behalf of a family member of friend is not operating a “business.” See

United States v. $215,587.22 in U.S. Currency, 306 F. Supp 3d 213, 218 (D.D.C.

2018) (“the most natural meaning of the phrase is that the money transmissions must

be made for third-parties or customers as part of a commercial or business

relationship, instead of with one’s own money or for family or personal

acquaintances.”).    STETKIW advertised his business, and was therefore by

definition offering his services to the public.

      STETKIW has collected several cases in which third parties were involved in

the illegal transmitting of funds. But none of these cases purport to define the outer

limits of what qualifies as “money transmitting,” and none held that two party

transactions are insufficient to trigger the statute. In the absence of contrary

authority, there is no reason to deviate from the plain language of the statute and




                                           8
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18                               PageID.262         Page 9 of 10



insert an element that Congress did not require. 2

                                 The Rule of Lenity is Inapplicable

         Finally, STETKIW is not entitled to benefit from the rule of lenity. The rule

of lenity is “reserved . . . for those situations in which a reasonable doubt persist

about a statute’s intended scope even after resort to the language and structure,

legislative history, and motivating polices of the statute” Faiella, 39 F Supp. 3d at

547 (citations and internal quotations omitted) (emphasis in original). This is not

such a case, as courts have ruled when considering the identical issue raised here.

See, e.g., Id.; Mansy, 2017 WL 9672554 at *2.


                   Good Faith Would Save the Search Warrant at Issue

         Even if the Court were to adopt STETKIW’s interpretation of the law and

dismiss Count Three of the indictment, the fruits of the warrants at issue would

survive an analysis under the good faith doctrine. As described above, the affidavit

alleged a violation of Section 1960 consistent with existent case law. Any violation

of law was therefore neither “sufficiently deliberate that exclusion could

meaningfully deter it” nor “sufficiently culpable that such deterrence is worth the

price paid by the justice system.” United States v. Master, 614 F.3d 236, 243 (6th



2
 Even if such a “third party” requirement existed, STETKIW’s business would still run afoul of Section 1960.
STETKIW never verified either the identity of his customers or the identity of who controlled the digital wallet to
which he transmitted bitcoins. Exhibit 2 at p. 6 ¶ 13. STETKIW merely transmitted bitcoins to digital addresses
provided by his customers. Id. at p. 5 ¶ 11. He therefore had no idea whether the funds were transmitted to an
address controlled by the person who provided him the cash.

                                                          9
Case 2:18-cr-20579-VAR-MKM ECF No. 29 filed 12/07/18       PageID.263    Page 10 of 10



 Cir. 2010) (quoting Herring v. United States, 129 S. Ct. 695, 702 (2009).


                                      CONCLUSION

       For the reasons outlined above, the Court should deny STETKIW’S Motion

 to Suppress for Lack of Probable Cause and his Motion to Dismiss. The Government

 does not believe an evidentiary hearing is necessary, as the Government believes

 that the facts are not in dispute.




                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney


                                               /s/ TIMOTHY J. WYSE
                                               Timothy J. Wyse
                                               Assistant U.S. Attorney
                                               (313) 226-9144
                                               211 West Fort, Suite 2001
                                               Detroit, Michigan 48226
                                               Timothy.Wyse@usdoj.gov
 December 7, 2018




                                          10
